Citation Nr: 1814171	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-33 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles Romo, Esq.


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2018 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded the appeal in September 2015 and requested the RO provide the Veteran with notice regarding the evidence necessary to support his claim and undertake the proper development of his TDIU claim.  A VA examination was conducted in June 2014.  The RO then returned the appeal to the Board. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration. 38 C.F.R. § 3.321 (2017).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's service-connected disabilities include: depressive disorder, rated 70 percent; pes planus, rated 50 percent; low back disability, rated 20 percent; right knee disability, rated 10 percent; right knee disability, rated 10 percent; right lower extremity radiculopathy, rated 10 percent; and left lower extremity radiculopathy, rated 10 percent.  The Veteran's combined disability rating is 90 percent.  Thus, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2017).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record reflects that the Veteran is no longer working; however, it is unclear the date he left his last employment.  He previously worked as a maintenance supervisor.

During the February 2009 VA joints examination, the Veteran reported an inability to work more than two days per week due to his bilateral knee conditions. 

The Veteran had a vocational rehab consult in March 2009 and reported that he had been laid off from his job as a maintenance supervisor.  A VA psychological treatment note dated April 2009 indicated the Veteran was seeking work at various worksites through the vocational rehabilitation program.  Further notes in August 2009 indicated he continued to contact vocational rehab for assistance with his job search.  

The Veteran filed for Social Security Administration benefits and reported that he last worked in November 2007.  Ultimately, he was denied benefits because he failed to provide any further information. 

In November 2010, the Veteran was seen for a psychiatry follow-up and indicated that he was unemployed. 

During a military sexual trauma intake conducted in October 2013, the Veteran reported that he stopped working three years prior due to physical limitations. 

During a psychology consult in September 2017, the Veteran stated that he had not worked in approximately seven to eight years and that it was primarily due to his mental health symptoms and physical pain preventing him from performing his job effectively. 

In his January 2018 TDIU application, the Veteran indicated he left his job because of his disabilities in November 2008.  He reported that since becoming too disabled to work, he did not try to obtain employment; however, he also noted that he earned $24,000 in the previous year. 

The record contains multiple reports of VA examinations throughout the pendency of the Veteran's claims for increased ratings.  Although most of the reports did not directly address whether the particular disability being evaluated prevented employment, it was found that he would experience certain limitations, such as an inability to stand or walking for prolonged periods.  He would also have problems bending, and lifting.  Further, after evaluating his mental health conditions, a VA examiner noted that he had decreased concentration, feelings of worthlessness, fatigue, anhedonia, thoughts of death, and depressed mood. 

The Board finds that the realistic chances of him obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  His previous positions include painting and maintenance, which in theory require walking, standing, bending and lifting.  Although it is conceivable that there may be some occupations that the Veteran could perform (i.e sedentary), the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his occupational background.  Accordingly, granting of a TDIU is warranted.


ORDER

A TDIU is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


